Citation Nr: 0611711	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
evaluation for iliopsoas syndrome of the left hip (left hip 
disability), for the period from August 19, 2000, to May 25, 
2005.

2.  Entitlement to an initial rating in excess of 20 percent 
for left hip disability for the period from May 26, 2005, 
forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, with her mother as an observer


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that granted service connection for left hip 
disability and assigned an initial 10 percent evaluation, 
effective August 19, 2000.  The veteran perfected a timely 
appeal of this determination to the Board.

In July 2004, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  In September 
2004, the Board remanded this matter to the Appeals 
Management Center (AMC) for further development, which has 
been accomplished.  

In a September 2005 rating decision, the RO increased the 
evaluation of the veteran's left hip disability to 20 
percent, effective May 26, 2005.  In light of this action, 
and because the veteran has disagreed with the initial and 
subsequent ratings assigned for her left hip disability, the 
Board has recharacterized this claim as reflected on the 
title page as separate issues involving the propriety of the 
initial and subsequent evaluations assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The Court of Appeals for Veterans Claims has ruled that the 
Board is obligated to "seek out all issues [that] are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  In a May 2005 VA examination report, in the 
context of discussing the veteran's left hip symptoms, the 
examiner diagnosed her as having chronic pain syndrome 
secondary to her service-connected left hip disability.  (The 
Board notes that Chronic Pain Disorder associated with a 
general medical condition is included as an Axis I diagnosis, 
Diagnostic Code 307.89, in DSM-IV.  See 38 C.F.R. § 4.125.)  
The Board finds that the record thus raises an inferred claim 
of entitlement to secondary service connection for chronic 
pain syndrome.  To date, this issue has not been considered 
by VA and it is referred to the RO for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence shows that since August 19, 2000, the veteran's 
iliopsoas syndrome of the left hip is productive of moderate 
left hip disability; however, the preponderance of the 
evidence shows that at no time during this period has the 
veteran's iliopsoas syndrome of the left hip been productive 
of marked left hip disability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for left 
hip disability, but no higher, effective August 19, 2000, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's challenge to the 
propriety of the initial 10 and 20 percent evaluations 
assigned for her left hip disability, effective August 19, 
2000, and May 26, 2005, respectively.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, No. 04-0181 
(U.S. Vet. App. Mar. 31, 2006), slip op. at 7; Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Board finds that VA has satisfied its duty to notify the 
veteran through several letters that provided notice of the 
law and regulations, as well as the reasons and bases for the 
RO's determinations.  In this regard, the Board points out 
that by way of March 2001, October 2003 and October 2004 
"VCAA" letters, and through discussions at the July 2004 
Board hearing, VA carefully advised the veteran of the 
information and evidence necessary to substantiate her claim 
and the importance of doing so.  Id.  In a signed July 2004 
statement, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration, demonstrating 
her affirmative understanding that she needed to submit to VA 
any evidence in his possession that might be relevant to the 
claim, ensuring the essential fairness of the adjudication.  

The Board acknowledges that because the VCAA was enacted 
subsequent to the veteran's filing of a claim of service 
connection for left hip disability, although the VCAA notice 
required pursuant to 38 U.S.C.A. § 5103(a) must be provided 
to a claimant before the initial unfavorable RO decision, 
here the VCAA notice was provided subsequent to the RO's 
September 2000 grant of service connection for left hip 
disability and the assignment of the initial 10 percent 
rating.  In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that where the § 5103(a) notice 
was not mandated at the time of the initial rating decision, 
the RO did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. at 120; see also Dingess/Hartman v. Nicholson, Nos. 01-
2917 & 02-1506 (U. S. Vet. App. Mar. 3, 2006), slip op. at 
18.  

In Dingess/Hartman v. Nicholson, the Court held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  As discussed above, notice was not provided 
prior to the initial adjudication of this claim informing her 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
and what information and evidence is necessary to 
substantiate the elements of a claim.  The Board finds, 
however, that the veteran has not been prejudiced.  The 
October 2004 "VCAA" that the RO issued in compliance with 
the Board's September 2004 remand instructions cured any 
timing concern.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006), slip op. at 9.  The October 2004 letter 
also advised her of the law regarding the assignment of 
effective dates, and the veteran demonstrated her 
understanding of this issue by responding, in a statement 
dated in November 2005, through which she specifically 
addressed the effective dates assigned by VA for her initial 
10 and 20 percent ratings.  In light of the foregoing, the 
Board finds that the veteran has been notified of all the 
elements of her claim to substantiate a higher disability 
rating and the requirements governing the assignment of the 
effective date.  See Dingess/Hartman v. Nicholson.  

In any event, the Board notes that the veteran has not 
asserted that she was prejudiced in any way by the notice 
provided by VA during the course of this appeal.  To the 
extent that she challenges the effective date, she argues 
that the 20 percent evaluation should be retroactive to the 
effective date of service connection, i.e., August 19, 2000, 
and in the following decision, the Board agrees.  Moreover, 
in Dingess/Hartman v. Nicholson, the Court recently declared, 

In cases where service connection has been granted and 
an initial disability rating and effective date have 
been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, 
thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended 
to serve has been fulfilled.

Id., slip op. at 21.  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records as well as pertinent private post-service 
hospitalization showing that she was treated at Seton 
Northeast Hospital in November 2000 following a work-related 
fall.  In addition, during the July 2004 Board hearing, the 
veteran reported that she had not sought any formal medical 
treatment for her left hip since 2000, and thus there are no 
pertinent outstanding medical records.  She was also afforded 
formal VA examinations in April 2000, October 2002 and in May 
2005 that assessed the nature, extent and severity of her 
left hip disability.  Further, the May 2005 VA examiner 
prepared an August 2005 addendum to that report.  Finally, in 
addition to testifying at the July 2004 Board hearing, both 
the veteran and her representative have submitted evidence 
and/or written argument in support of this claim on numerous 
occasions.

In light of the foregoing, the Board finds that she was 
provided adequate notice of the evidence needed to 
successfully prove her claim, and finds that there is no 
prejudice to her by appellate consideration of the claim at 
this time without another remand of the case to provide 
additional assistance to the veteran or to give her 
representative another opportunity to present additional 
evidence and/or argument because the essential fairness of 
the adjudication was maintained.  See Dingess/Hartman v. 
Nicholson; see also Bernard.  Any further development would 
be futile, and there is no possibility that additional 
assistance would aid her in substantiating her claim.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background and Analysis

In April 2000 (prior to discharge from service), the veteran 
was afforded a VA general medical examination.  At the outset 
of his report, the physician noted that he had not had the 
opportunity to review the veteran's claims folder, but 
apparently based on her report, indicated that she had had 
left hip pain since March 1997.  Range of motion studies 
revealed that the veteran had full range of left hip motion, 
with pain in the extremes of motion, and no tenderness.  The 
examiner diagnosed the veteran as having snapping ileus 
syndrome with pain in the left hip that was under control 
with no treatment.

On August 19, 2000, the veteran filed a claim of service 
connection for snapping iliopsoas syndrome, and reported that 
the onset of condition was in March 1997, while she was on 
active duty.  

The service medical records confirm the onset of the 
veteran's left hip disability and show that she was seen for 
numerous left hip complaints.  In addition, a Medical 
Evaluation Board determined that the veteran was unfit for 
further military duty due to this condition.  Based on the 
above, in a September 2000 rating decision, the RO granted 
service connection for left hip snapping ileus syndrome and 
assigned an initial 10 percent rating under Diagnostic Code 
5299-5255, effective August 19, 2000 (the day after her 
discharge from service).

The veteran appealed, and in various statements and in 
testimony provided at a July 2004 Board hearing, asserted 
entitlement to an evaluation in excess of 10 percent on the 
ground that VA was evaluating the wrong condition because it 
was utilizing an incorrect diagnosis.  The veteran, who 
indicated that she was a nurse and had medical training, 
challenged the diagnosis relied upon by VA in evaluating her 
condition, and reported that her correct diagnosis was 
snapping iliopsoas syndrome, rather than left hip snapping 
ileus syndrome.  The veteran testified that her left hip 
disability was muscular in nature, rather than a joint 
condition, and was manifested by abnormal mobility of the 
joint -- she had too much left hip motion, instead of 
limitation of motion.  She added that, due to the disability, 
her left hip constantly "stuck out," that she was barely 
able to sit for any period of time, that she had numbness, 
instability and subluxation, and that she experienced pain 
after walking a distance of approximately one to one and one-
half blocks.  The veteran also reported that she had not 
sought formal medical care for this condition since 2000.

Records from Seton Northeast Hospital, dated in November 
2000, show that the veteran was seen there following a work-
related injury.  These records reflect that she complained of 
having left hip numbness and reported that her left hip pain 
was an eight on a one to ten scale.  Physical examination 
revealed that she had full range of motion of her left hip, 
with no crepitus and no obvious discomfort.  The physician 
indicated that the veteran had "completely subjective 
complaints of pain" and that medication did not ameliorate 
this symptom.  Further, the examiner commented that there was 
no joint involvement.  The pertinent diagnoses were acute 
fall by history, "on job injury"; and acute exacerbation of 
chronic left lower extremity pain, which the examiner noted 
was diagnosed as left iliopsoas snapping syndrome.

In October 2002, the veteran was afforded a second formal VA 
examination.  At the outset of his report, the physician 
discussed the history of the veteran's left hip disability 
and acknowledged her complaints of left hip pain, crepitus 
and discomfort, as well as left leg instability.  The veteran 
reported that her left hip disability had worsened.  The 
examination disclosed that the veteran walked with a normal 
gait, but the examiner commented that, when standing, her 
left hip was "prominent."  The examiner reported that the 
veteran not only had full range of motion of the left hip, 
but essentially indicated that she had abnormal mobility of 
the joint, describing the veteran as "more flexible than 
normal."  He added that pain seemed to be "reproduced" by 
actively keeping her left hip internally rotated, which he 
explained caused the iliopsoas muscle to work.  There were no 
objective indications of crepitus.  X-rays were normal, and 
the physician, after noting that the diagnosis had been 
snapping hip of the iliopsoas syndrome, stated that he was 
not certain as to the correct diagnosis.

In a June 2004 statement, an individual identified as the 
site manager at the Medical Clinic of Northeast Texas, where 
the veteran was employed, reported that the veteran had 
worked there for more than a year as a nurse, and that during 
that time she had observed the veteran on numerous occasions.  
The site manager stated that she witnessed the veteran 
stumbling on several occasions to prevent herself from 
falling to the floor.

In compliance with the Board's September 2004 remand 
instructions, she was afforded another formal VA examination 
in May 2005.  At the outset of his report, the examiner 
indicated that he had reviewed the veteran's claims folder 
and discussed in detail the history of the veteran's left hip 
condition.  He also noted that the veteran worked as a 
medical assistant and that she reported experiencing a 30 
percent decrease in her ability to function after a day of 
work.  The veteran stated that she did not experience flare-
ups and instead had constant, steady, left hip pain.  She 
indicated that she did not take medication for the condition 
because it was ineffective.  The examiner reported that there 
was no incoordination or lack of endurance with excessive 
walking and standing, that the veteran used no assistive 
devices, and that she obtained no relief through rest.

Physical examination revealed that the veteran walked slowly 
with a modest limp and had some tenderness on palpation of 
the left hip.  There was no crepitus, and range of motion 
studies disclosed that the veteran had active left hip 
flexion to 60 degrees, and passive motion to 90 degrees; 
extension to 80 degrees, with pain; and abduction and 
adduction to 30 and 60 degrees, respectively, with pain.  The 
physician also reported some contradictory range of motion 
findings; however, in response to the AMC's request for 
clarification, he affirmed the above range of motion findings 
as correct in his August 2005 addendum to the May 2005 VA 
examination report.  X-ray study was "unremarkable" and 
examiner diagnosed the veteran as having iliopsoas syndrome 
of the left hip and chronic pain syndrome secondary to 
iliopsoas syndrome of the left hip.  In addition, in the 
August 2005 addendum, he reported that the veteran exhibited 
no fatigability and that there was no evidence of a 
neurological defect.

Based on the findings and conclusions contained in the May 
2005, VA examination report, in a September 2005 rating 
decision, the RO increased the evaluation of the veteran's 
left hip disability to 20 percent under Diagnostic Code 5299-
5255, effective May 26, 2005.

In response, in a November 2005 statement, the veteran noted 
the RO's action in increasing the evaluation of her left hip 
disability to 20 percent, effective May 18, 2005, and 
maintained that the award should be retroactive to August 19, 
2000.  In support, she pointed out that the appeal had been 
pending for five years and complained that she was only 
awarded five months of "back pay."  Characterizing the 
assignment of the May 18, 2005, effective date as "unfair," 
the veteran indicated that she would continue her appeal 
until she was paid at the 20 percent rate, effective August 
19, 2000.  The veteran offered no argument in support of an 
evaluation in excess of 20 percent.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (2005).  In addition, if the 
veteran has been diagnosed as having a specific condition 
and that disability is not listed in the Rating Schedule, 
the diagnosed condition will be evaluated by analogy to a 
closely-related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case 
is warranted.  In that case, the Court noted the distinction 
between a new claim for an increased evaluation of a 
service-connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service-connected.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  
In the latter case, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

As discussed above, the veteran's left hip disability is 
rated as 10 percent disabling, effective August 19, 2000, and 
20 percent disabling, effective May 26, 2005, by analogy (see 
38 C.F.R. § 4.20) to impairment of the femur under Diagnostic 
Code 5255.  Under this code, a 10 percent rating is warranted 
for malunion of the femur with slight knee or hip disability.  
A 20 percent rating requires malunion of the femur that 
manifested by moderate knee or hip disability, and a 30 
percent evaluation is warranted when produces marked knee or 
hip disability.  Based on a careful review of the record, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's left hip disability 
warrants an initial 20 percent rating, for moderate hip 
disability (see Diagnostic Code 5255), effective August 19, 
2000.

In this case, the recent medical evidence that corroborates 
the veteran's contention that in denying entitlement to an 
initial evaluation in excess of 10 percent prior to May 26, 
2005, VA was relying on an improper diagnosis.  The probative 
medical evidence reflects that the veteran has iliopsoas 
syndrome of the left hip, a muscular condition, which has 
been moderately disabling since service, thus warranting a 20 
percent evaluation, retroactive to August 19, 2000 (the date 
of her discharge from service).  Even prior to discharge from 
service, the veteran's disability was sufficiently disabling 
to lead an in-service Medical Evaluation Board to determine 
that the veteran was unfit for further military duty.  The 
Board would be hard-pressed to characterize such a level of 
disability of the hip as "slight," and thus warranting only 
a 10 percent rating.    

The Board further finds, however, that because the veteran 
remains able to work and perform her daily tasks, in a job 
where she is on her feet most of the day (see May 26, 2005, 
VA examination report), and a VA examiner recently, in May 
2005, reported that the veteran experiences no flare-ups, 
does not suffer from incoordination with excessive walking 
and standing, and uses no assistive devices, the 
preponderance of the evidence is against a finding that she 
suffers from the marked level of left hip disability required 
for a rating of 30 percent.  See Diagnostic Code 5255.  

In finding that the veteran's left hip disability warrants a 
20 percent rating, and no more, effective August 19, 2000 
(the day after her discharge from service), the Board notes 
that it has also considered whether a higher initial rating 
is warranted in light of any other applicable regulation or 
Diagnostic Code.  Because range of motion studies show that 
she has good range of left hip motion, a higher rating under 
Diagnostic Codes 5250 through 5253 is not available.  The 
veteran, who has some medical training, has reported on 
several occasions that, if anything, she has too much left 
hip motion.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which relate to special considerations regarding 
motion, do not warrant a rating higher than 20 percent under 
the specific facts of this case.  To the extent the veteran's 
hip pathology results in excess motion that results in 
disability (see 38 C.F.R. § 4.45(b)), limping, lack of 
endurance, causes her to be less stable on her feet than she 
would be were it not for the disability, and is productive of 
constant pain, it is precisely these factors that the Board 
finds to be productive of a moderate (rated as 20 percent 
under Diagnostic Code 5255), rather than slight, level of hip 
disability.  However, the preponderance of the evidence 
indicates that the disability is not marked, and thus does 
not warrant a 30 percent rating under Diagnostic Code 5255, 
based on factors such as the most recent VA examiner 
reporting that the veteran experiences no flare-ups, does not 
suffer from incoordination with excessive walking, does not 
use assistive devices, and successfully maintains employment 
in a job where she is on her feet most of the day.  

Because the appellant acknowledges, and the evidence shows, 
that there is no involvement of disability of the flail joint 
of the left hip or fracture of the femur, a higher rating is 
not warranted under Diagnostic Code 5254 or under additional 
criteria also set forth in Diagnostic Code 5255.  

To the extent the veteran may have additional disability due 
to the psychiatric diagnosis of chronic pain disorder (or 
chronic pain syndrome), diagnosed by the May 26, 2005, VA 
examiner as secondary to her service-connected hip 
disability, this aspect of her disability will be considered 
in adjudication of the issue of service connection for this 
psychiatric disability as secondary to her service-connected 
hip disability, referred to the RO for appropriate action in 
the INTRODUCTION section of this decision.

Additionally, there is no showing that the veteran's left hip 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 20 percent at any time since service connection was 
established on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  The disability does not result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  The 
veteran is able to maintain employment in a job where she 
stays on her feet most of the day, despite her moderate 
disability of the hip.  Accordingly, the Board is not 
required to remand the claim for extraschedular consideration 
in accordance with 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial rating of 20 percent for left hip disability, for 
the period from August 19, 2000, to May 25, 2005, is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.

An initial rating in excess of 20 percent for left hip 
disability, for the period from May 26, 2005, forward is 
denied.


____________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


